NEWS RELEASE CPS Announces $300 Million Senior Subordinate Asset-Backed Securitization LAS VEGAS, Nevada, September 16, 2015 (GlobeNewswire) – Consumer Portfolio Services, Inc. (Nasdaq: CPSS) (“CPS” or the “Company”) today announced the closing of its third term securitization in 2015.The transaction is CPS's 18th senior subordinate securitization since the beginning of 2011 and the first securitization to receive a triple “A” rating on the senior class of notes from two rating agencies. In the transaction, qualified institutional buyers purchased $300,000,000 of asset-backed notes secured by automobile receivables purchased by CPS.The sold notes, issued by CPS Auto Receivables Trust 2015-C, consist of six classes.Ratings of the notes were provided by Standard & Poor’s and DBRS and were based on the structure of the transaction, the historical performance of similar receivables and CPS’s experience as a servicer. Note Class Amount Interest Rate Average Life Price S&P Rating DBRS Rating A $156.74 million 1.77% .93 years 99.99225% AAA AAA B $37.50 million 2.55% 2.25 years 99.98180% AA AA C $45.75 million 3.42% 2.91 years 99.97671% A A D $32.25 million 4.63% 3.64 years 99.97997% BBB BBB E $19.50 million 6.54% 4.08 years 99.98879% BB BB F $8.26 million 7.51% 4.08 years 99.98473% B B The weighted average effective coupon on the notes is approximately 3.78%. The 2015-C transaction has initial credit enhancement consisting of a cash deposit equal to 1.00% of the original receivable pool balance.The final enhancement level requires accelerated payment of principal on the notes to reach overcollateralization of 4.00% of the then-outstanding receivable pool balance. The transaction utilizes a pre-funding structure, in which CPS sold approximately $197.9 million of receivables today and plans to sell approximately $102.1 million of additional receivables during October 2015.This further sale is intended to provide CPS with long-term financing for receivables purchased primarily in the month of September. The transaction was a private offering of securities, not registered under the Securities Act of 1933, or any state securities law.All of such securities having been sold, this announcement of their sale appears as a matter of record only. About Consumer Portfolio Services, Inc. Consumer Portfolio Services, Inc. is an independent specialty finance company that provides indirect automobile financing to individuals with past credit problems, low incomes or limited credit histories. We purchase retail installment sales contracts primarily from franchised automobile dealerships secured by late model used vehicles and, to a lesser extent, new vehicles. We fund these contract purchases on a long-term basis through the securitization markets and service the loans over their entire contract terms. Investor Relations Contact Jeffrey P. Fritz, Chief Financial Officer 844-878-CPSS (844-878-2777)
